Citation Nr: 0326060	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-06 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of Department of Veterans Affairs 
death benefits.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from March 1945 to November 
1946, and from May 1955 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  Since the appellant resides in Alabama, 
the claims file has been transferred to the Montgomery, 
Alabama, RO, from where this claim has been certified.  


FINDINGS OF FACT

1.  The veteran and appellant were legally married on May [redacted], 
1944.  

2.  The veteran obtained an absolute divorce from the 
appellant, effective July [redacted], 1980.  

3.  The veteran legally married [redacted] on July [redacted], 1980; the 
appellant never remarried.  

4.  The veteran died in January 1998 and his death 
certificate shows his legal status as married, with [redacted] 
noted as his surviving spouse.  

5.  In January 1998, VA received [redacted]'s application for 
dependence and indemnity compensation or death pension by a 
surviving spouse (including accrued benefits and death 
compensation, where applicable).  

6.  At the time of the veteran's death, he had been 
continuously rated totally disabled by reason of service-
connected disabilities since June 1974.  

7.  In a February 1998 decision, VA awarded [redacted] dependency 
and indemnity compensation (under the provisions that the 
veteran had been continuously rated totally disabled by 
reason of service-connected disabilities for over 10 years) 
and eligibility to dependents' educational assistance under 
38 U.S.C.A. § 3500 (Chapter 35).  

8.  In August 2001, VA received the appellant's application 
for dependence and indemnity compensation or death pension 
(including accrued benefits and death compensation, where 
applicable), noting she was the "x-wife" of the deceased 
veteran.  


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the veteran for the purpose of VA death benefits 
have not been met.  38 U.S.C.A. §§ 101, 103 (West 2002); 
38 C.F.R. §§ 3.1, 3.5, 3.50 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  However, the VCAA is 
not applicable where the law, not the factual evidence, is 
dispositive of the appeal.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  

The appellant confirms that she and veteran were divorced at 
the time of his death; however, she maintains that, after 
thirty-six years of marriage, she did not want to divorce 
him.  Rather, the veteran procured the divorce, although she 
alleges they had separated due to his misconduct.  Hence, she 
maintains that she is entitled to VA dependence and indemnity 
compensation and death pension as his former wife.  

The evidence shows that the veteran and appellant were 
legally married in May 1944 and they were legally divorced, 
effective July [redacted], 1980.  The record shows that the veteran 
sought the divorce.  The judgment of absolute divorce notes 
that the marriage was irretrievably broken; that community 
property was divided; and that the veteran was awarded 
custody of their minor child.  

The record shows that the veteran legally married [redacted] on 
July [redacted], 1980.  The veteran died in January 1998 and his 
death certificate indicates his legal status as married, with 
[redacted] listed as the surviving spouse.  There is no evidence, 
other than the appellant's statements, that she ever 
remarried.  

In a February 1998 decision, VA awarded [redacted], as the 
surviving spouse of the veteran, dependency and indemnity 
compensation (under the provisions of 38 U.S.C.A. § 1318, 
continuous total disability due to service-connected 
disabilities for 10 or more years at the time of his death) 
and eligibility to dependents' educational assistance under 
38 U.S.C.A. § 3500 (Chapter 35).  

Dependency and indemnity compensation means a monthly payment 
made by VA to a surviving spouse, child or parent because of 
the veteran's death due to service-connected disability and 
the death occurred after December 31, 1956.  See 38 U.S.C.A. 
§ 101(14); 38 C.F.R. § 3.5(a).  Also, benefits may be paid to 
the surviving spouse in the same manner as if the veteran's 
death were service connected if the veteran who died, not as 
the result of the veteran's own willful misconduct, and who 
was in receipt of, or entitled to receive, compensation at 
the time of death for a service-connected disability rated 
totally disabling, if the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.  See 38 U.S.C.A. § 1318.  

The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  See 
38 C.F.R. § 3.50(a).  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse, and who has not remarried or, in cases not 
involving remarriage, has not, since the death of the 
veteran, lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

By law and regulations, in order to be entitled to VA death 
benefits (dependency and indemnity compensation and death 
pension), the appellant must have been the veteran's 
"spouse" at the time of the veteran's death.  The evidence 
of record, confirmed by the appellant, shows that she and the 
veteran were legally married and subsequently divorced.  
Subsequent to the divorce decree, the appellant maintains 
that she had never remarried.  The veteran married [redacted] 
five days following an absolute legal divorce from the 
appellant.  

The appellant maintains that it was the veteran who obtained 
the divorce after he had deserted her.  The Board notes that, 
if she and the veteran had only separated, without obtaining 
a divorce, misconduct or the circumstances surrounding the 
separation would be material.  However, the law is clear as 
to who may be eligible for VA death benefits as a surviving 
spouse of the veteran.  

In this case, a divorce was obtained and the appellant was 
not lawfully married to the veteran at the time of his death.  
Because the marriage was terminated prior to the veteran's 
death, and because the appellant was not remarried to the 
veteran at any time before the date of his death, the Board 
finds that the criteria for recognition of the appellant as 
the surviving spouse for VA death benefits purposes have not 
been met.  The law is dispositive of the issue presented.  As 
the appellant's claim lacks legal merit, it must be dismissed 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


ORDER

The claim for entitlement to recognition as the surviving 
spouse of the veteran for VA death benefits is dismissed.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



